Citation Nr: 0806178	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  98-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed secondary to the veteran's service-
connected left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee, status post arthroscopy and 
anterior cruciate ligament (ACL) reconstruction with residual 
disuse atrophy of Muscle Group XIV prior to May 27, 2005.  

3.  Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left knee, status post arthroscopy and 
ACL reconstruction with residual disuse atrophy of Muscle 
Group XIV from May 27, 2005.  

4.  Entitlement to a separate compensable rating for left 
knee instability prior to August 17, 2001.  

5.  Entitlement to a separate rating in excess of 10 percent 
for left knee instability from August 17, 2001, to 
May 26, 2005.  

6.  Entitlement to a separate increased (compensable) rating 
for left knee instability from May 27, 2005.  

7.  Entitlement to an extension beyond April 30, 1998, of a 
temporary total rating pursuant to 38 C.F.R. § 4.30 due to 
treatment for a service-connected disability requiring 
convalescence.  

(In a separate document, the Board will address the issue of 
eligibility for payment of attorney fees from past-due 
benefits in connection with:  the award of extension of a 
temporary total rating to April 30, 1998, pursuant to 
38 C.F.R. § 4.30 due to treatment for a service-connected 
disability requiring convalescence; the award of a 
separate 10 percent rating for left knee instability from 
August 17, 2001, through May 26, 2005, and the award of 
a 20 percent rating for chondromalacia of the left knee, 
status post arthroscopy and ACL reconstruction with residual 
disuse atrophy of Muscle Group XIV from May 27, 2005.)  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
August 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In a December 1997 rating decision, the RO denied service 
connection for a low back disability and extended through 
November 30, 1997, a temporary total rating pursuant to 
38 C.F.R. § 4.30 due to left knee surgery requiring 
convalescence.  In a July 1998 rating decision, the RO denied 
a rating in excess of 10 percent for the veteran's service-
connected left knee disability and also denied an extension 
of the temporary total rating.  In August 1999 and 
March 2000, the Board remanded the case for development and 
due process considerations.  

In a decision dated in June 2002, the Board denied service 
connection for a low back disability, a rating in excess of 
10 percent for the veteran's left knee disability, and an 
extension of the temporary total rating.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, in May 2003, the veteran's attorney and 
a representative of the VA Office of General Counsel, on 
behalf of the Secretary, filed a Joint Motion for Remand 
(Joint Motion).  In a May 2003 order, the Court granted the 
motion, vacated the Board's June 2002 decision, and remanded 
the matter for readjudication consistent with the May 2003 
Joint Motion.  The Board subsequently remanded the case to 
the RO in February 2004 and October 2004.  

While the case was in remand status at the RO, the RO, in an 
October 2005 rating decision, recharacterized the veteran's 
service-connected left knee disability as chondromalacia of 
the left knee, status post arthroscopy and ACL reconstruction 
with residual disuse atrophy of Muscle Group XIV.  In the 
October 2005 rating decision, the RO extended the temporary 
total rating pursuant to 38 C.F.R. § 4.30 for convalescence 
of the left knee through April 30, 1998.  The RO assigned 
a 10 percent rating for chondromalacia of the left knee, 
status post arthroscopy and ACL reconstruction with residual 
disuse atrophy of Muscle Group XIV under Diagnostic Code 5261 
from May 1, 1998, through May 26, 2005, and a 20 percent 
rating from May 27, 2005.  In addition, the RO awarded a 
separate 10 percent rating for left knee instability under 
Diagnostic Code 5257 from August 17, 2001, through May 26, 
2005, and a noncompensable rating from May 27, 2005.  

Thereafter, the veteran continued his appeal regarding 
extension of a temporary total rating pursuant to 38 C.F.R. 
§ 4.30, and his left knee increased rating claim.  He 
indicated disagreement with the evaluations and effective 
dates of the rating assignments under Diagnostic Codes 5261 
and 5257.  Thereafter, in June 2005, the RO issued a 
statement of the case in which it addressed entitlement to a 
separate rating of left knee instability prior to August 17, 
2001, and the propriety of its assignment of a 10 percent 
rating from August 17, 2001, through May 26, 2005, and a 
noncompensable rating from May 27, 2005, for left knee 
instability.  The veteran perfected his appeal as to those 
issues, and they are among the issues now before the Board.  

In addition, in September 2006, the RO issued a statement of 
the case for the issue of "[e]ntitlement to an earlier 
effective date for the 20 percent evaluation assigned for the 
chondromalacia of the left knee, status post arthroscopy 
effective May 27, 2005."  In October 2006, the veteran filed 
a VA Form 9, Appeal to the Board of Veterans' Appeals.  The 
Board notes that the matter of an earlier effective date for 
a 20 percent rating for chondromalacia of the left knee, 
status post arthroscopy, is embedded in the issue of 
entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee, status post arthroscopy and 
ACL reconstruction with residual disuse atrophy of Muscle 
Group XIV prior to May 27, 2005, and the Board has not listed 
it as a separate issue on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Issues on appeal include the left knee increased rating claim 
and the claim of entitlement to an extension of a temporary 
total rating pursuant to 38 C.F.R. § 4.30 due to treatment of 
the service-connected left knee disability requiring 
convalescence.  The increased rating claim involves 
determination of the severity of the disability at various 
times during the appeal and whether and to what extent there 
are different manifestations of the disability warranting 
assignment of separate ratings under different diagnostic 
codes.  

Relative to duties to notify and assist the veteran, the 
Court has recently noted that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The veteran's attorney has alluded repeatedly to alleged due 
process deficiencies in VA's treatment of the veteran's 
claims.  In order to assure full compliance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) as articulated by the 
Court in Vazquez-Flores, the Board will remand the increased 
rating claim and the temporary total rating claim for 
additional notice and development, to be followed by 
readjudication of the claims.  

Relative to specific development, the Board notes that the 
veteran last underwent a VA examination pertaining to his 
left knee disability in May 2005, and it is the judgment of 
the Board that a current VA examination would facilitate its 
decision on the increased rating claims.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  On reexamination, the VA 
examiner should describe all symptomatology of veteran's 
service connected chondromalacia of the left knee, status 
post arthroscopy and ACL reconstruction with residual disuse 
atrophy of Muscle Group XIV.  This should include 
identification of the presence of degenerative changes; 
limitation of flexion and extension; any locking, pain, or 
effusion; any recurrent subluxation or lateral instability; 
and the presence or absence of ankylosis.  The examiner 
should indicate the use of a goniometer in measuring range of 
motion; identify normal ranges of knee motion; provide the  
veteran's actual active and passive ranges of motion in 
degrees; describe the extent of any observed painful motion, 
incoordination, weakened movement, and excess fatigability 
with the resulting functional impairment assessed in terms of 
additional degrees of motion; and provide an opinion as to 
whether there would be additional limits on functional  
ability, expressed in degrees of motion, due to repeated use 
or flare-ups. 

Among the issues on appeal is entitlement to service 
connection for a low back disability.  The RO has considered 
the claim on a direct and secondary basis, and the veteran 
contends he has low back disability secondary to his service-
connected left knee disability.  

By way of background, service medical records show that 
July 1993, the veteran suffered an injury of the left knee 
and had arthroscopic surgery for a medial meniscus tear in 
September 1993.  At a January 1994 orthopedic clinic follow-
up visit for the left knee, the veteran reported he had had 
low back pain since his knee surgery.  On examination, there 
was tightness in the lumbar area; the impression was low back 
pain.  At his service separation examination in August 1994, 
the veteran stated he had not ever had nor did he now have 
recurrent back pain. He was noted to have a history of left 
knee arthroscopy in 1993 with no current knee problem.  On 
clinical examination, the physician evaluated the veteran's 
spine and lower extremities as normal.  

In March 1995, the veteran filed a claim for service 
connection for residuals of the in-service left knee surgery.  
In a rating decision dated in March 1995, the RO granted 
service connection for chondromalacia of the left knee status 
post arthroscopy and awarded a 10 percent rating effective 
the day following the veteran's separation from service in 
August 1994.  The RO notified the veteran of that decision 
and informed him of his appellate rights in a March 1995 
letter.  The veteran did not file a notice of disagreement 
with that decision.  

In June 1997, the veteran filed a claim for an increased 
rating for his service-connected left knee disability stating 
that he had had an operation on his left knee in May 1997 and 
would be out of work for the next six months.  In 
August 1997, the veteran filed his claim for service 
connection for a low back disability on the basis is was 
secondary to his left knee condition.  

Records from a private physician T.P., M.D., a specialist in 
disorders of the musculoskeletal system, show he first 
treated the veteran following a left knee basketball injury 
in March 1997 and performed the left ACL reconstruction in 
late May 1997.  Dr. T.P. performed additional left knee 
surgery in mid-December 1997 during which he removed scar 
tissue in the area of the intercondylar notch and about the 
anterior horn of the medial and lateral menisci.  

The record includes various VA examination reports in which 
examiners provided opinions concerning whether the veteran 
has a low back disability related to his service-connected 
left knee disability.  The Board notes, however, the 
examiners' opinions addressed only whether there was a 
current low back disability related to the in-service left 
knee injury.  As has been explained in the Introduction, the 
veteran's service-connected left knee disability has been 
determined to include not only chondromalacia, status post 
the in-service arthroscopy, but also the post-service ACL 
reconstruction and its residuals as well as residual disuse 
atrophy of Muscle Group XIV.  Further, the Board observes 
that at various times over the course of the appeal there 
have been various assessments concerning the veteran's low 
back including lumbar internal disc derangement and possible 
herniated disc, lumbar degenerative joint disease with 
retrolisthesis, L5-S1, and lumbar strain.  At times it has 
only been noted that the veteran reports low back pain, and 
although some examiners have associated low back pain with 
left knee pain, those examiners have not identified or 
formulated a diagnosis of a low back disability.  In this 
regard, the Board notes that symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

In view of the situation described above pertaining the low 
back disability service connection claim, an additional VA 
examination and opinion is in order.  The examiner should 
consider the entire record and after examination of the 
veteran provide a diagnosis of any current low back 
disability and provide an opinion as to whether any diagnosed 
low back disability had its onset in service or was caused or 
chronically worsened by the veteran's service-connected knee 
disability, that is, his chondromalacia of the left knee 
status post arthroscopy and ACL reconstruction with residual 
disuse atrophy of Muscle Group XIV.  

Review of the record shows that at a VA outpatient visit in 
October 2004, the veteran's complaints included persistent 
back pain with radiation to the lower extremities, especially 
the left, which the examiner said indicated a L5/S1 
territory.  The veteran also reported an outside hospital 
diagnosis of a pinched nerve on X-ray.  There is no 
indication that action has been taken to attempt to obtain 
any such outside hospital X-ray report or other records, and 
this should be done.  Any records so obtained should be added 
to the claims file.  

The claims file includes VA medical records dated from 
February 2003 to September 2005 and from March 2006 to 
September 2006.  In order to fully develop the veteran's 
appeal, action should be taken to obtain and associate with 
the claims file any VA outpatient records, consultation 
reports, and reports of imaging studies dated from September 
2005 to March 2006 and from September 2006 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran and his 
attorney a letter explaining, in terms 
of 38 U.S.C.A. §§ 5103 and 5103A, the 
need for additional evidence regarding 
the veteran's claims.  The letter must 
provide notice about the information 
and evidence necessary to substantiate 
each his claims, provide notice of the 
type of evidence VA will obtain and the 
type of evidence the veteran is 
expected to provide.  Make an explicit 
request that the veteran submit any 
evidence in his possession that 
pertains to any of his claims and has 
not been submitted previously.  

As to the increased rating claims, the 
letter must comply with the holding in 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January30, 2008).  

Make a specific request to the veteran 
that he submit, or adequately identify 
and provide release authorization for, 
records from a non-VA hospital to which 
he referred at a VA outpatient visit in 
October 2004.  At the October 2004 VA 
outpatient visit the veteran reported 
persistent radiating back pain and 
stated he had an outside hospital 
diagnosis of "pinched nerve on X-ray."  
Take appropriate action to obtain any 
such records identified by the veteran 
and associate them with the claims 
file.  

2.  Obtain and associate with the 
claims file any VA outpatient records, 
consultation reports, and reports of VA 
imaging studies dated from September 
2005 to March 2006 and from 
September 2006 to the present.  

3.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the severity of his service-connected 
left knee disability and the nature and 
etiology of his claimed low back 
disability.  The examiner must be made 
aware that the veteran's service-
connected left knee disability includes 
chondromalacia, status post arthroscopy 
and ACL reconstruction with residual 
disuse atrophy of Muscle Group XIV.  
All indicated tests, including X-ray 
studies of the left knee and low back, 
should be performed.  

For the left knee, the examination 
report must indicate whether the 
veteran's knee exhibits:

(a) degenerative changes; (b) limitation 
of flexion and/or extension; (c) locking, 
pain, or effusion; (d) recurrent 
subluxation or lateral instability; (e) 
ankylosis.  

The examiner should provide results of 
range of motion testing for the left 
knee, identify normal ranges of knee 
motion, and report the veteran's actual 
active and passive ranges of motion in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

As to the claimed low back disability, 
after examination of the veteran the 
examiner should provide a diagnosis of 
any current low back disability.  After 
examination of the veteran and review of 
the record, including the veteran's 
service medical records, provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any diagnosed low back 
disability had its onset in service or is 
causally related to any incident of 
service.  In addition, and again after 
review of the record, to include all 
post-service private and VA medical 
records, provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or higher) that any 
diagnosed low back disability was caused 
or chronically worsened by the veteran's 
service-connected left knee disability, 
that is, his chondromalacia of the left 
knee, status post arthroscopy and ACL 
reconstruction with residual disuse 
atrophy of Muscle Group XIV.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate each of 
the issues:  entitlement to service 
connection for a low back disability, 
claimed secondary to the veteran's 
service-connected left knee disability; 
entitlement to a rating in excess of 
10 percent for chondromalacia of the left 
knee, status post arthroscopy and 
anterior cruciate ligament (ACL) 
reconstruction with residual disuse 
atrophy of Muscle Group XIV prior to 
May 27, 2005; entitlement to a rating in 
excess of 20 percent for chondromalacia 
of the left knee, status post arthroscopy 
and ACL reconstruction with residual 
disuse atrophy of Muscle Group XIV from 
May 27, 2005; entitlement to a separate 
compensable rating for left knee 
instability prior to August 17, 2001; 
entitlement to a separate rating in 
excess of 10 percent for left knee 
instability from August 17, 2001, to 
May 26, 2005; entitlement to a separate 
increased (compensable) rating for left 
knee instability from May 27, 2005; and 
entitlement to an extension beyond 
April 30, 1998, of a temporary total 
rating pursuant to 38 C.F.R. § 4.30 due 
to treatment for a service-connected 
disability requiring convalescence.  

If the benefits sought are not granted to 
the veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
attorney the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

